Citation Nr: 0020570	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-00 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to June 
1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1992 rating 
decision from the San Francisco, California Regional Office 
(RO), which denied entitlement to service connection for post 
traumatic stress disorder (PTSD).

The Board issued a decision on the veteran's claim for 
entitlement to service connection for PTSD in February 1996.  
This decision found that the veteran's claim was well 
grounded, but denied entitlement to service connection on the 
bases that there was no medical evidence of a clear diagnosis 
of PTSD.  The veteran appealed this decision to the Court.  

In April 1997, the Appellee, Jesse Brown, Secretary of 
Veterans Affairs, moved to vacate the February 1996 Board 
decision, and to remand the matter for additional development 
and readjudication.  Basically, the motion argued that the 
evidentiary record was inadequate for judicial review.  This 
motion outlined the evidentiary development to be conducted 
on remand, to include affording the veteran a Department of 
Veterans Affairs (VA) psychiatric examination, and making a 
determination as to whether or not the veteran engaged in 
combat.  In a May 1997 order of the Court, the February 1996 
Board decision was vacated, and the matter was remanded to 
the Board for action consistent with the Secretary's April 
1997 motion.  This case was returned to the Board pursuant to 
the May 1997 order.  

In a decision dated in April 1998, the Board remanded this 
matter to the RO for further action, pursuant to the Court's 
order of May 1997.  The RO afforded the veteran an 
opportunity to appoint a new representative in an April 1998 
letter that requested additional evidence, in conjunction 
with the Board's remand implementing the Court's May 1997 
order.  Following further evidentiary development, the RO 
provided notice of its continued denial of service connection 
for PTSD in an October 1999 supplemental statement of the 
case.  This matter is now returned to the Board for 
disposition.  

The question concerning entitlement to service connection for 
a seizure disorder shall be addressed in the remand portion 
of this decision. 


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
PTSD has been developed.

2.  The veteran participated in combat while serving in 
Vietnam from September 1969 to September 1970.

3.  Medical evidence of record reveals that the veteran's 
claimed psychiatric disorder has been diagnosed as a 
Schizotypal Personality Disorder.

4.  The preponderance of the evidence is against a finding 
that the veteran currently has PTSD that is related to his 
period of active service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Groundedness

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  As will be discussed, 
the veteran has had diagnoses of PTSD and there is supporting 
evidence of his claimed stressors.  The Board finds 
sufficient evidence to well ground his claim.  

As available medical records have been obtained, and VA 
examinations have been conducted, which sufficiently address 
the issue, there is no need for further development.  The 
Board accordingly finds that the duty to assist him, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991) is satisfied 
and will proceed with a review of the appellant's claim on 
the merits.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

The veteran's DD Form 214 shows that his decorations and 
medals include the Vietnam Service Medal with four Bronze 
Service Stars, the Republic of Vietnam Campaign Medal, and 
the Army Commendation Medal.  He served in Vietnam from 
September 1969 to September 1970.

Service personnel records reveal that while in Vietnam, he 
was assigned to Company C, 2nd  Battalion, 3rd Infantry, 199th 
Infantry Brigade in October 1969, with a military 
occupational specialty as ammunition bearer.  He was 
reassigned to the U.S. Army Aviation Material Management Data 
Processing Center in November 1969, with a MOS of machine-
counting specialist.   Subsequent MOS's during his Vietnam 
service included clerical duties, such as a clerk-typist in 
January 1970, and an electronic accounting equipment operator 
from March 1970 to September 1970.

Received for the record in August 1992 were copies of duty 
staff journal and duty officer's log for September 1969, 
describing the situation for the 2nd Battalion, 3rd Infantry 
199th Infantry Brigade, (hereinafter Company C, 2nd/3rd 
Infantry.)  Received also were copies of the 199th Infantry 
Brigade's Operational Reports, dated in March and May 1970, 
for the periods ending October 31, 1969 and January 31, 1970, 
respectively.  On October 4, Company C, 2nd/3rd Infantry 
engaged and killed two enemy in Friendship III operational 
area.  On October 9, a helicopter crashed while extracting 
elements of Company A, 5th/12th  Infantry at a rubber 
plantation.  On October 24, Company C, 2nd/3rd Infantry 
engaged three enemies that resulted in two of them being 
killed in action and two weapons captured.  On November 7, 
1969, Company C 23rd infantry engaged an estimated squad, 
resulting in two enemy killed in action.  From November 8th 
to November 14th 1969, 2nd/3rd infantry continued operations, 
with engagements on November 9th resulting in three enemy 
killed in action, and a discovery of graves containing 19 
enemy bodies during that week.  Operations continued through 
the end of November 1969, with an engagement on November 29th 
resulting in four enemy killed in action.

In its October 1999 supplemental statement of the case, the 
RO confirmed that the above described records, particularly 
those from October and November 1969 for the veteran's 
battalion confirmed the veteran's claims of combat duty, 
consistent with his claimed stressors.  The RO has therefore 
conceded the veteran's exposure to claimed stressors while on 
active duty.  

Service medical records reveal that in a medical history 
report, completed in connection with the March 1968 service 
preinduction examination, the veteran reported that he had or 
had previously had frequent trouble sleeping.  The 
preinduction examination revealed no psychiatric abnormality.  
The service medical records disclose that in March 1969 he 
gave a 5-year history of headaches, and that in April 1969 
the veteran had complaints of headaches.  The examiner 
commented that the veteran had frequent headaches.  Mental 
status examination showed that he was alert and oriented.  
The impression was tension headaches.  In August 1970, he 
complained of headaches and nervousness.  The impression was 
headaches, tension.  The separation examination in January 
1972 revealed no psychiatric abnormality.
 
At a Department of Veterans Affairs (VA) ear, nose, and 
throat examination in August 1974, the veteran reported 
having been exposed to heavy weapons fire during Vietnam in 
1969 and 1970.  The psychiatric evaluation from the August 
1974 VA general medical examination was within normal limits.

VA treatment records from 1986 through 1992 revealed ongoing 
treatment for problems, including psychiatric complaints.  In 
1986 he underwent one on one counseling for various 
complaints related to employment and interpersonal problems, 
and addressed his feelings concerning the Vietnam War and his 
participation therein repeatedly in treatment records from 
November 1986, and continuing through 1988.  He did endorse 
avoidance of intimate relationships with people repeatedly, 
as well as anger problems as noted in April 1987.  However, 
he denied having dreams or flashbacks about Vietnam as noted 
in October 1988.  In March 1989, an in depth psychotherapy 
note stated that the veteran could benefit from group 
encounters to help him work through Vietnam issues, and 
revealed that he had problems trusting other people and not 
allowing himself to let others close to him, and that he had 
a fear of intimacy, especially being rejected or abandoned.  
In an August 1990 progress note, it was mentioned that the 
veteran had been having a lot of unpleasant memories and 
night terrors flooding his consciousness, that he recalled 
having night terrors where he was always attempting to 
escape, and that he dreamed of being held in a foxhole in a 
cellar.  These symptoms discussed in August 1990 centered on 
repressed memories of childhood.  By October 1990, his 
individual counselor noted that the veteran expressed a 
readiness to take a closer look at his Vietnam experiences, 
that he felt he could handle the emotions now.  In October 
1990, he appeared comfortable watching a tape on Vietnam and 
expressed opinions about political leaders he held 
responsible for the US involvement, but did not wish to 
explore his personal experiences yet.  
 
In a report of clinical evaluation for a PTSD program, it was 
mentioned that the veteran was evaluated in September 1990 
and October 1990, that there was no record of wounds, that 
the veteran complained of depression and paranoia, and that 
the veteran did not have intrusive memories, recurring 
dreams/terrors, flashbacks, hypervigilance or irritability.  
It was noted that the veteran had avoidant behavior/thought, 
depression and numbed feelings, exhibited social isolation, 
and was easily startled.  In describing his stressors, the 
veteran related that leaders had placed his life in danger 
and that he felt unsafe.  He added that he had gone on 
patrols in the jungle.  The veteran described 2 firefights 
and numerous mortar attacks, but would not talk about 
experiences other than complaints of others' stupidity and 
dangers that did not materialize.  The assessment was partial 
PTSD, approximate date of onset, 1970 and rule out bipolar 
disorder, approximate date of onset, 1990.
 
A VA mental hygiene clinic report of November 1990 discloses 
that the veteran complained of depression, paranoia, avoidant 
behavior and thought, numb feelings, startle reaction and 
social isolation.  The impression was PTSD.  A November 1990 
consultation with an employee of the PCT Unit revealed 
questions as to whether he was appropriate for group, it was 
felt the veteran did not have any thought disorders, although 
he presented some PTSD symptomatology.  Other individual 
counseling records from November 1990 noted complaints 
including hearing voices, having premonitions of doom, 
tactile sensations of things crawling, and active thoughts of 
his childhood trauma.  He was now said to possibly have a 
minor thought disorder.  

A November 1990 VA progress note revealed that the veteran 
had concentration problems, and that he did not have as much 
intense anger currently as before he was in the Vietnam war.  
In another progress note, it was indicated that he was 
depressed and that he usually had problems with holiday 
"blahs."  A progress note of December 1990 reveals that the 
veteran had some anxiety while visiting his family.  In March 
1991, he presented to individual counseling with complaints 
of stress, and expressed some doubts about attending group 
therapy at VA medical center because he didn't feel that he 
had the same experiences as the other members.  
 
In a February 1991 written statement, the veteran described 
his dreams about Vietnam.  In an April 1991 written 
statement, the veteran related that, when he arrived in the 
199th Infantry Brigade in October 1969, he had to pull guard 
duty in a very large ammunition dump area, and that the 
officer of the day did not issue him any ammunition to stand 
guard duty.  The veteran related that he did not like 
standing guard duty in the middle of a war zone without 
having bullets.  The veteran added that he stood perimeter 
guard duty and was issued an M- 16 without ammunition, and 
that he rode in a vehicle in a truck convoy to "Fire Support 
Base Black Horse."  Because of his military occupational 
specialty, he had been assigned to the 4th Platoon as an 
ammunition bearer.  He asserted that while in the platoon, an 
ambush had been set up, and that there was a burst of 
automatic rifle fire when two "Charleys" had come up the 
trail out of the jungle.
 
The veteran also described in April 1991 the ambush scene and 
the remains from the violence that had occurred.  He 
mentioned that on one occasion, covert gun ships had almost 
attacked him because he had been in a wrong position.  He 
stated that he saw in the distance a fighter bomber dropping 
bombs and napalm on the Vietcong or the North Vietnamese 
Army, and he had seen helicopters carrying body bags hanging 
on cables from areas where there had been combat.  The 
veteran said that the presence of those airplanes was very 
stressful.  He added that while searching for the enemy he 
was always at the rear of the platoon, that there were bomb 
craters everywhere and it was not unusual to see unexploded 
bombs and shells or the remains of dead bodies; he remembered 
people being hit by shrapnel.
 
A lay statement from [redacted], dated in September 1991, 
related that he first met the veteran in September 1972 and 
that any mention of Vietnam would make him intensely angry.  
The veteran constantly repeated himself on how much he 
despised military people and how he liked to beat the system.  
He recalled that, as much as the veteran talked about his 
military exploits, he never spoke about his actual combat 
experience, that the veteran seemed very uptight about what 
he had seen and done in Vietnam, and that the veteran had 
concentration problems.
 
The report from a September 1991 VA psychiatric examination 
revealed symptoms of being easily angered, intermittent 
nightmares and numerous physical complaints.  It was noted 
that he served in a combat unit in Vietnam for a period of 
one month, that he had submitted a nine-page, long detailed 
statement of stressors which he reported to have had while in 
service, and that the nine-page statement described his 
stressors as consisting of an inept and inefficient unit 
which subjected him to great danger.  The veteran related 
that he had had intrusive nightmares about Vietnam, that 
these nightmares were connected with combat, and that he 
often felt tense and anxious.  He admitted to some ongoing 
paranoid ideation.  Examination revealed that his speech was 
clear, coherent, goal-directed and of normal rate, rhythm, 
cadence and volume.  The veteran exhibited slightly bizarre 
speech pattern.  He tended towards a fairly idiosyncratic 
presentation of himself.  He did not show any evidence of an 
overt thought disorder but displayed evidence of mild 
paranoia and some mild self-referential thinking.  His affect 
was constricted, and his mood was anxious.
 
Objective findings from the September 1991 VA examination 
revealed that the veteran was oriented in all three spheres.  
Recent, immediate and remote memory was normal.  He had 
normal cognitive and performance abilities.  His insight was 
limited.  His judgment was conventionally intact.  The 
diagnostic impression was Schizotypal Personality Disorder.
 
The examiner from the September 1991 VA examination expressed 
the opinion that many of the veteran's symptoms were related 
to his experiences in Vietnam but the veteran did not exhibit 
classic symptoms of PTSD.  He commented that the veteran had 
some nightmares about Vietnam and some difficulties in 
interpersonal relationship, and displayed some evidence of 
past history of sleep disturbances relating to Vietnam.  The 
examiner remarked that what apparently happened to the 
veteran was that he was a man who experienced extreme 
difficulty in trusting people because of his childhood trauma 
and was placed in a situation in Vietnam where trust again 
became a very substantial issue.  The examiner added that the 
veteran was able to very rapidly remove himself from the 
trust issue but appeared to have displaced his concern about 
trust from his childhood traumatic experiences into his 
Vietnam experiences.  The examiner further reported that the 
veteran continued to show evidence of very bizarre thought 
processes with significant paranoia, difficulty in 
introspecting and limited awareness of his own role.  The 
examiner reported that, although it was possible that the 
veteran might have more significant symptoms related to his 
Vietnam experience, such was not indicated to the examiner in 
the veteran's account and the reports that were available 
from the PTSD clinic also consisted of material that was 
inadequate on which to formulate a diagnostic opinion.
 
A June 1992 progress note discloses that the veteran seemed 
almost obsessive in his intent to establish service 
connection for post-traumatic stress disorder, but that he 
had not been able to clearly describe significant war trauma, 
although he indicated a feeling that there was something 
early in his tour.  In another June 1992 progress note, it 
was noted that a review of a subscale, Minnesota Multiphasic 
Personality Inventory (MMPI) for post- traumatic stress 
disorder did not support such disability, that the veteran 
did not want to look at the full subscale, and that the 
veteran described having an overpowering feeling something 
traumatic had occurred to him.
 
Received for the record in July 1992 were poems that the 
veteran had written about the Vietnam War, including a poem 
about PTSD.
 
A September 1992 VA progress note stated that when questioned 
the veteran was unsure whether any traumatic events actually 
happened, that some of its content was so general it could 
apply to other situations, and that the veteran described 
having a "feeling" something traumatic occurred.  An October 
1992 mental hygiene periodic report for PTSD, described 
continued improvement, with PTSD symptoms said to continue at 
very low level.  
 
In October 1992, the veteran submitted a copy of a portion of 
NATIONAL VETERANS LEGAL SERVICES PROJECT, VETERANS BENEFITS 
MANUAL (1991).   Throughout 1995, he submitted copies of 
several pages from ABRAM KARDNER, M.D., WAR STRESS AND 
NEUROTIC ILLNESS (1947), KIRTLAND C. PETERSON ET AL, POST-
TRAUMATIC STRESS DISORDER A CLINICAL GUIDE (1991), and POST-
TRAUMATIC STRESS DISORDER, DIAGNOSIS, TREATMENT, AND LEGAL 
ISSUES (2nd. ed. 19__).
 
A December 1992 VA examination noted that the veteran had 
nightmares although some of these were not clearly related to 
the war, and that he tended to avoid television programs 
which had to do with the war.  The examiner commented that 
based on the findings of the examination the veteran might 
have some symptoms of post-traumatic stress disorder, 
including avoidance of things that had to do with the war and 
some nightmares that might be related to the war.  The 
examiner commented that the most striking aspect was a 
history of a Schizotypal Personality, and that the veteran 
currently had symptoms that were consistent with that 
diagnosis.  The diagnoses included rule out Schizotypal 
Personality and rule out PTSD.
 
A group progress note, dated in January 1993, shows that the 
veteran was unable to remember any combat trauma but 
continued to feel something traumatic had occurred, and that 
the veteran could not remember its content.  In April 1993, 
his PTSD symptoms were said to have maintained low level, 
with continued gains in interpersonal skills.  He was 
terminated from the VA's PTSD clinic to attend a group with a 
different focus.  

VA treatment notes revealed continued visits to his 
individual counselor in 1994 through 1995, with updates on 
his pending claim noted by the counselor.  In October 1994 
the counselor observed that the veteran remains convinced 
that he has PTSD.  The file was maintained as closed in 
September 1995.  In January 1996, the veteran was seen on a 
drop in basis to update status, and was noted to appear 
relaxed, maintaining stability, was comfortable not having a 
roommate and was doing things he enjoyed.  

In August 1999, pursuant to the directives from the Board's 
April 1998 remand, VA examinations were conducted on August 
3, 1999 and again on August 31, 1999, with a panel of two 
psychiatrists.  This series of examinations included a review 
of the veteran's claims file, as noted in the report.  A 
detailed history was taken, both concerning preinduction 
family history and his military experience, including combat 
history.  The veteran related that he was in a combat unit 
for about six weeks in October through November, 1969.  He 
stated that early on, he realized that the guys leading his 
unit did not know what they were doing, and not wanting to 
get hurt or killed due to their "stupidity" he found a way 
to get transferred out.  He "re-upped" which allowed him 
some choice in duty and transferred to Saigon where he did 
office work, then spent the remaining time of his enlistment 
in the United States.  During the his tour of duty in Saigon 
and the United States, he did not complain of psychiatric 
symptoms.  Post service, he gave a history of sporadic 
employment, and of obtaining a college degree in physics in 
1982.  Subsequent problems obtaining employment were noted, 
with a history given of working at several short term jobs 
ranging from three months to eighteen months in the 1980s.  

He gave a history of having entered individual counseling at 
the San Francisco Vet Center from November 1986 through March 
1989 for "work support."  The panel of examiners conducting 
the August 1999 examination reviewed the claims file and 
concluded that the treatment records concerning this period 
of time, when reviewed in their entirety, revealed the 
treatment to be counseling for "problems of living."  While 
these records were said to mention Vietnam and military 
service from time to time, this was not the core of the 
counseling he was receiving.  Issues were overall said to 
focus more on his family, problems getting a job, his lack of 
social relationships and so forth.  It was noted that the 
veteran did state to his counselor that he did not have 
dreams of Vietnam, and never had a flashback.  Most notable 
was the veteran's life long difficulty engaging in and 
developing interpersonal relationships.  

The claims file review also reviewed the second period of 
counseling and treatment from July 1990 to July 1993 at the 
San Francisco Vet Center.  In August 1990, childhood memories 
were said to have begun emerging.  He was noted to have filed 
his claim for PTSD around the same time.  He was also treated 
at a VA medical center from December 1991 to April 1993; 
records therein revealed that he did not meet the diagnostic 
criteria for PTSD based on his Vietnam experience, although 
he was "partially" diagnosed with PTSD by a "Dr. T."  
These symptoms yielding the partial diagnosis were said to 
include nightmares, suspiciousness and social isolation.  A 
Dr. "S" who did a psychiatric assessment found no 
psychiatric disorder that would require pharmacological 
intervention.  Both Drs. "T" and "S" concurred that the 
veteran did not meet DSMIV criteria for PTSD, although he was 
enrolled in a PTSD support group anyway.  A comment made on 
one occasion to his counselor was that he felt uncomfortable 
in the group because he didn't have the same experience as 
other members.  In August 1992, he was noted to focus on his 
argument that his Vietnam experience exacerbated an earlier 
condition, presumably child abuse. 

It was noted that a careful review of the veteran's 
stressors, his immediate and later response to those 
stressors, indicated no more than a usual response of the 
average person under these circumstances.  It was reported 
that the veteran had actually devised a very healthy response 
to the situation he had found himself in while serving in 
Vietnam.  Dr. T was contacted and a conversation with Dr. T 
confirmed their opinions that the veteran never met the DSM 
IV criteria for PTSD.

The veteran's current situation was reviewed in the August 
1999 examinations and he was noted not to have undergone any 
type of supportive counseling or psychiatric treatment since 
April 1993.  He reported that he has had no symptoms even 
remotely related to Vietnam since 1996.  He claimed to feel 
"wonderful" on the day of examination.  Current "problems 
of living" issues noted the veteran to be unhappy with his 
job for 12 years at the US mint.  He found the job not 
interesting or challenging.  He had no friends and few 
acquaintances and shared an apartment with his younger 
brother, with whom he had little contact due to different 
work schedules.  He claimed to get lonely at times and found 
solace in reading.  Interpersonal relationships were absent 
from his life.  Currently leisure games besides reading 
included computer games and going to movies.  He confirmed 
that he saw the war movie "Saving Private Ryan" and gave a 
short critique of its strengths and weaknesses.  He denied 
having emotional difficulties triggered by watching this 
movie, stating that "things like that don't bother me now."  

On objective mental status examination, the veteran was 
disheveled in his dress but quite friendly and engaging in 
the interview.  He had expressed a wish that he could 
continue the interviews, although they had lasted several 
hours already.  It was clear he had enjoyed the (interview) 
experience.  His behavior was appropriate to setting and mood 
was euthymic.  Upon review for the symptoms commonly seen in 
PTSD, none were present.  Specifically, there was no startle 
response to a sudden noise (made by the examiner).  There 
were no complaints of hypervigilance, or nightmares; he had 
no disturbing dreams for at least one year, and he said his 
sleep was "wonderful."  Regarding his claimed "seizures" 
which have been alleged on several occasions, these were 
noted to have been evaluated and shown to have no 
neurological disorders.  On assessment of his claims of body 
spasms, these were opined to probably be a somatic equivalent 
of tension or anxiety, but not indicative of any known 
psychiatric disorder.  

Upon examination of thought processes, the veteran was 
described as an intelligent man who has a rather odd way of 
connecting his thoughts, which in turn can lead to 
conclusions that have a tenuous basis in reality.  An example 
of such circuitous reasoning was given that he believed a 
complaint he made about unfair hiring practices at his job 
site a few years ago, eventually led to the resignation of 
the Secretary of the Treasury, Lloyd Bentson.  His arguments 
were described as lengthy, circuitous and a "few degrees off 
the mark."  Thus his insight was considered impaired, but 
judgment for everyday events was intact.  

The examiners in this August 1999 series of examinations 
forwarded their professional opinions that the stressors 
described by the veteran were not sufficient to produce PTSD.  
Even assuming the sufficiency of the stressors, the examiners 
believed that the stressors did not induce PTSD in this 
veteran.  The veteran was noted to have come up with an 
excellent and healthy response to his situation (in Vietnam) 
by getting out of a potentially dangerous situation in a 
legitimate way within a very short time.  Having eliminated 
the stressor, he was said to have functioned satisfactorily 
for the remainder of his military commitment without any 
symptoms of or treatment for PTSD.  He was noted to have had 
some distressing symptoms for which he received treatment, 
but they did not meet the criteria for PTSD.  In his civilian 
life, he was noted to have functioned for several years 
without PTSD symptoms or treatment.  He was noted to have 
first entered counseling at the request of vocational 
rehabilitation for "problems of living" and the emergence 
of childhood memories was noted in 1990, which the veteran 
believed was childhood PTSD.  The examiners noted that it was 
around this time that he filed a claim for PTSD, and that 
through the pendency of the claim, there was no evidence of 
PTSD.  

The diagnosis portion of the August 1999 series of 
examinations answered the question as to whether the veteran 
has any psychiatric disorder in the negative.  Instead, his 
presentation was most compatible with a Personality Disorder 
that has its roots in genetics and early childhood 
experiences.  He was said to exhibit a pattern of social and 
interpersonal deficits, in his case a reduced capacity for 
interpersonal relationships.  In addition, he exhibited 
cognitive and perceptual distortions and eccentricities of 
behavior which have been present since adolescence or early 
adulthood.  He was said to meet the criteria for Schizotypal 
Personality Disorder.  Two other psychiatrists who examined 
the veteran in the past had also reached the same diagnostic 
conclusion.  This diagnosis was strengthened by the fact that 
his mother apparently had schizophrenia.  The diagnoses were 
as follows:  No Axis I diagnosis; Axis II diagnosis was 
Schizotypal Personality Disorder; Axis III was tinnitus, 
hearing loss and no neurological disorder.  

The conclusion drawn was that the veteran had presented 
himself as a very amiable person who clearly has a 
personality disorder, involving deficits in cognition as well 
as deficits in social and interpersonal adaptation.  These 
deficits were said to make it difficult to function at a 
level commensurate with his intelligence.  The examiners' 
opinion was that the veteran has had difficulty accepting his 
cognitive limitations, hence the never ending quest to prove 
it is due to something else, like his combat experiences.

Analysis

Service connection may be granted for a disability, which 
results from disease or injury, incurred or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 1991), 38 
C.F.R. §§ 3.303, 3.306 (1999).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Notwithstanding the above, eligibility for a PTSD service 
connection award requires more; specifically, three elements 
must be present according to VA regulations: (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor actually occurred; and (3) a 
link, established by medical evidence, between the current 
symptoms and the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f) (1999) (as amended, 64 Fed. Reg. 32808, June 18, 
1999).  As amended, section 3.304(f) provides that if the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See also 38 U.S.C.A. § 1154(b) (West 1991).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Board's interpretation that the amended version of 
38 C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the United States Court 
of Appeals for Veterans Claims (the Court).  In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997).

The interpretation that the revised version of 38 C.F.R. 
§ 3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.

In the present case, a review of the record does show a 
medical diagnosis of PTSD.  There is sufficient evidence of a 
stressor in the form of the veteran's combat service.  The 
treatment records reflecting a diagnosis of PTSD referred to 
the veteran's inservice experiences and there is a sufficient 
nexus to well ground the claim.  See 38 C.F.R. § 3.304(f).  
However, the overall evidence of record does not support a 
finding that the veteran currently has PTSD in accordance 
with DSM IV.  

Specifically, the report from the August 1999 series of VA 
examinations performed by a panel of two psychiatrists, 
included a comprehensive review of the veteran's entire 
psychiatric history.  The conclusion drawn following such 
review and interview with the veteran himself, was that he 
does not have an Axis I diagnosis of any sort, much less 
PTSD.  Any mental abnormality shown was attributed to a 
personality disorder, specifically diagnosed as a Schizotypal 
Personality Disorder.  This same diagnosis was also made in 
the September 1991 VA examination.  

While there are diagnoses of PTSD or "partial PTSD" shown 
in the record, these appear to be cursory diagnoses rendered 
during the course of treatment, without the benefit of 
thorough testing and review of the claims file, and are 
therefore outweighed by the findings from the August 1999 
comprehensive VA examination.  The record also reveals that 
in the instances where his complaints have been scrutinized 
closely, PTSD symptoms are not shown.  One such example is 
the MMPI diagnostic testing that was performed in June 1992 
for PTSD; the results did not support such a diagnosis.  

The Board acknowledges that prior VA examinations such as the 
September 1991 examination and a December 1992 examination 
did suggest some PTSD symptomatology, including avoidance of 
things that had to do with the war and some nightmares that 
might be related to the war, that was mentioned in the 
December 1992 examination.  However, the most recent 
examination of August 1999 shows at this time, a complete 
absence of PTSD symptomatology.  During the interview portion 
of this examination, there was no startle response to a 
sudden noise (made by the examiner).  There were no 
complaints of hypervigilance, or nightmares; he had no 
disturbing dreams for at least one year, and he described his 
sleep as "wonderful."  Therefore, while the veteran may 
have had some war-related psychiatric symptoms in the past, 
he does not show any current psychiatric disability.  Again 
any disability of a mental nature has been attributed to a 
Schizotypal Personality Disorder following careful review of 
the record and evaluation.

Although the evidence establishes a diagnosed personality 
disorder, personality disorders are not diseases or injuries 
for the purposes of service connection.  38 C.F.R. § 
3.303(c), 4.9 (1999).  See Winn v. Brown, 8 Vet. App. 510, 
516 (1996).

Thus the Board finds that the clear preponderance of the 
evidence is against a finding that he has PTSD.  Therefore, 
even though the veteran is acknowledged to have service under 
combat conditions, which would meet the requirements for a 
stressor under  38 C.F.R. § 3.304(f), the veteran's claim of 
entitlement to service connection for PTSD must be denied.  


ORDER

Service connection for PTSD is denied.  


REMAND

Service connection for a seizure disorder was denied in 
December 1993.  The veteran filed a timely notice of 
disagreement with that denial in February 1994; this was 
pointed out in the February 1996 Board decision that was 
vacated and remanded by the Court.  To date, a statement of 
the case addressing this matter has not been furnished by the 
RO.  Since the appellant filed a timely notice of 
disagreement, the Board's jurisdiction has been triggered.  
At this point, the issue must be REMANDED, per Manlincon v. 
West, 12 Vet. App. 238 (1999), so that the RO can issue a 
statement of the case on the underlying claim itself: 
entitlement to service connection for a seizure disorder.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1999).

Accordingly, the case is remanded for the following:

The RO should issue a statement of the 
case as to the issue of entitlement to 
service connection for a seizure 
disorder, and allow the veteran the 
requisite period of time for a response.  
Thereafter, if an appeal is perfected as 
to this matter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to ensure due process of law. 
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 



